DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 was filed after the mailing date of the Final rejection on 09/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Status of Claims


In response to the amendment received on 06/25/2021:
Claims 1-7, 9-16, 19-22 are currently examined.  
Claims 8, 17-18 are cancelled.
Claims 11-16 are withdrawn.

Response to Arguments
Applicant’s arguments, specifically that the Examiner failed to provide any basis for asserting that the final product of Pellow would have the same weight percent of CaO as the zirconia ore (see Applicant’s arguments at page 3, last paragraph), filed 12/10/2021, with respect to claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using Pellow, Gibson and Celikkaya as outlined below.
In light of the above, the finality of the Final Rejection mailed 9/13/21 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow et al. (U.S. Pat. No. 4,960,441) (“Pellow” hereinafter), as evidenced by Knapp (U.S. Pat. No. 4,565,792)(“Knapp” hereinafter), Zircoa (a Grain Zirconia)(“Grain” hereinafter), and Aluprem (Safety Data Sheet, aluminum monohydrate powder)(“Aluprem” hereinafter) with regards to claims 1, 5, 9, 20 and 21, and Larmie (U.S. Pat. No. 5,551,963) with regards to claim 10.

Regarding claim 1, Pellow teaches a shaped ceramic abrasive particle based on alpha-
Al2O3 (see Pellow at C4 L26-29 teaching alumina-zirconia ceramic bodies can be made by mixing zirconia powder with hydrated alumina, crystalline seeds capable of facilitating the conversion of the hydrated alumina to crystalline alpha alumina, and see Pellow at C4 L35-36 teaching a particular useful type of ceramic body can be made… is an abrasive grit, wherein a ceramic body would naturally have a shape) comprising: 
a ZrO2 portion comprising from 5% by weight to 30% by weight of the abrasive particle (see Pellow at C4 L41-43 teaching a polycrystalline abrasive grit comprising alpha alumina (or Al2O3) and 15% to 30% by weight zirconia (or ZrO2)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Additionally, Pellow teaches that the zirconia may be a combination of the tetragonal crystal structure stabilized by the addition of yttria… and the unstabilized monoclinic crystal form (see Pellow at C4 L58-62), and Pellow teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66).  
Furthermore, Pellow teaches example 1, wherein stabilized zirconia for use in the example was prepared in as described in U.S. Pat. No. 4,565,792… to Knapp, with 3.9-4.1 weight percent of yttria added to the zirconia (containing its natural amount of hafnia, about 2%) 
Pellow also teaches that the unstabilized zirconia was commercially available Zircoa-A was used in example 1 (see Pellow at C6 L20 and L29-30), wherein a typical chemical analysis of the Zircoa-A contains 0.2 wt% CaO as evidenced by Grain (see Grain at Typical Chemical Analysis (Wt.%) Table, 3rd column evidencing CaO 0.2 wt%, and 1st column evidencing ZrO2 99.6 wt%).
Pellow further teaches that in example 1, stabilized zirconia powder and unstabilized zirconia powder were mixed with… a fine spray dried alumina monohydrated powder (see Pellow at C6 L20 and L33-36).  One of ordinary skill in the art would appreciate that the alumina monohydrated powder does not have a reported CaO amount as evidenced by Aluprem (see Aluprem at page 2, Section 3.1 Substances evidencing boehmite but no reported CaO amount).
One of ordinary skill in the art would appreciate that if both the stabilized zirconia powder and alumina monohydrate powder do not have a reported CaO amount, the only source of CaO is from the unstabilized zirconia containing 0.2 wt% CaO.  Thus, Pellow’s example 1 would contain 0.03 wt% - 0.06 wt% CaO (as shown below).
(0.2 wt% CaO ÷ 99.6 wt% ZrO2) x (15 wt%-30 wt% ZrO2 ÷ abrasive)
where the 0.2 wt% CaO ÷ 99.6 wt% ZrO2 is the ratio of the CaO to ZrO2 in the unstabilized zirconia, and the 15 wt%-30 wt% ZrO2 ÷ abrasive is the ratio of ZrO2 to abrasive grit in example 1.
Pellow’s example 1 comprising 0.03 wt% - 0.06 wt% CaO would meet the claimed a CaO portion comprising from 0.01 wt% by weight to 0.03% by weight of the abrasive particle 

Furthermore, Pellow teaches that both (alpha alumina and zirconia) crystals of which at least three-fourths appear to have a maximum dimension between 0.3 and 1 micron when viewed in cross section in an electron micrograph (see Pellow at C4 L44-46), meeting the claimed the alpha-Al2O3 has an average crystallite size of from 0.5 µm to 3 µm and the ZrO2 has an average crystallite size of from 0.25 µm to 8 µm.

Regarding claims 2 and 19, Pellow teaches the limitations as applied to claim 1 above, and Pellow further teaches 15 to 30% by weight zirconia (see Pellow at C4 L63), meeting the claimed ZrO2 portion comprises from 10% by weight to 25% by weight of the abrasive particle (claim 2) and wherein the ZrO2 portion comprises from 15% by weight to 22% by weight of the abrasive particle (claim 19).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 3, Pellow teaches the limitations as applied to claim 1 above, and Pellow further teaches that both (alpha alumina and zirconia) crystals of which at least three-fourths appear to have a maximum dimension between 0.3 and 1 micron (see Pellow at C4 L44-46).
As such, one of ordinary skill in the art would recognize that when both the alpha alumina and zirconia has the same average crystallite size, the ratio of the crystallite size would be 1, thus meeting the claimed wherein a ratio of the average crystallite size of the alpha-Al2O3 to the average crystallite size of the ZrO2 is from 0.4 to 7 because it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).










Regarding claim 4, Pellow teaches the limitations as applied to claim 1 above, and Pellow further teaches comprising a stabilizer that stabilizes the ZrO2, the stabilizer comprising less than or equal to 20% by weight of the abrasive particle, wherein the stabilizer includes at least one of yttrium oxide, magnesium oxide, calcium oxide, and cerium oxide (see Pellow at C6 L20-25 teaching stabilized zirconia for use in the example was prepared in as described in U.S. Pat. No. 4,565,792… to Knapp, with 3.9-4.1 weight percent of yttria added to the zirconia). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claims 5 and 20, Pellow teaches the limitations as applied to claim 1 above, and Pellow further teaches that in example 1, stabilized zirconia powder and unstabilized zirconia powder were mixed with… a fine spray dried alumina monohydrated powder (see Pellow at C6 L20 and L33-36).  
One of ordinary skill in the art would appreciate that the both stabilized zirconia and alumina monohydrated powder does not have a reported MgO amount as evidenced by Knapp Aluprem ( see Knapp at C2 L26-30 evidencing a specific embodiment wherein a co-fusion of zirconia and yttria was made such that the… product has an yttria content of 2.9 mole% (5.2 wt%), and see Aluprem at page 2, Section 3.1 Substances evidencing boehmite but no reported MgO amount).  The unstabilized zirconia contains <0.1 wt% MgO (see Grain at Typical Chemical Analysis (wt%) table).

(0.1 wt% MgO ÷ 99.6 wt% ZrO2) x (15 wt%-30 wt% ZrO2 ÷ abrasive)
where the 0.1 wt% MgO ÷ 99.6 wt% ZrO2 is the ratio of the MgO and ZrO2 in the unstabilized zirconia, and the 15 wt%-30 wt% ZrO2 ÷ abrasive is the ratio of ZrO2 and abrasive grit in example 1.
Pellow’s example 1 comprising about 0.015 wt% - 0.03 wt% MgO would meet the claimed a MgO portion comprising less than or equal to 0.5% by weight of the abrasive particle (claim 5) and wherein the MgO portion comprises from 0.02% by weight to 0.4% by weight of the abrasive particle (claim 20) because it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claims 6 and 21, Pellow teaches the limitations as applied to claim 1 above, and Pellow further teaches that in example 1, stabilized zirconia powder and unstabilized zirconia powder were mixed with… a fine spray dried alumina monohydrated powder (see Pellow at C6 L20 and L33-36).  
One of ordinary skill in the art would appreciate that the both stabilized zirconia and alumina monohydrated powder does not have a reported SiO2 amount as evidenced by Knapp Aluprem (see Knapp at C2 L26-30 evidencing a specific embodiment wherein a co-fusion of zirconia and yttria was made such that the… product has an yttria content of 2.9 mole% (5.2 wt%), and see Aluprem at page 2, Section 3.1 Substances evidencing boehmite but no reported SiO2 amount).  The unstabilized zirconia contains ≤0.3 wt% SiO2 (see Grain at Typical Chemical Analysis (wt%) table).
2 is from the unstabilized zirconia containing ≤0.3 wt% SiO2.  Thus, Pellow’s example 1 would contain 0.045 wt% - 0.09 wt% SiO2 (as shown below).
(0.3 wt% SiO2 ÷ 99.6 wt% ZrO2) x (15 wt%-30 wt% ZrO2 ÷ abrasive)
where the 0.3 wt% SiO2 ÷ 99.6 wt% ZrO2 is the ratio of the SiO2 and ZrO2 in the unstabilized zirconia, and the 15 wt%-30 wt% ZrO2 ÷ abrasive is the ratio of ZrO2 and abrasive grit in example 1.
Pellow’s example 1 comprising 0.045 wt% - 0.09 wt% SiO2 would meet the claimed a SiO2 portion comprising from 0.01% by weight to 2% by weight of the abrasive particle (claim 6) and wherein the SiO2 portion comprises from 0.02% by weight to 0.5% by weight of the abrasive particle (claim 21) because it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 9, Pellow teaches the limitations as applied to claim 1 above, and Pellow further teaches that in example 1, stabilized zirconia powder and unstabilized zirconia powder were mixed with… a fine spray dried alumina monohydrated powder (see Pellow at C6 L20 and L33-36).  
One of ordinary skill in the art would appreciate that the both stabilized zirconia and alumina monohydrated powder does not have a reported Fe2O3 amount as evidenced by Knapp Aluprem ( see Knapp at C2 L26-30 evidencing a specific embodiment wherein a co-fusion of zirconia and yttria was made such that the… product has an yttria content of 2.9 mole% (5.2 wt%), and see Aluprem at page 2, Section 3.1 Substances evidencing boehmite but no reported Fe2O3 amount).  The unstabilized zirconia contains <0.1 wt% Fe2O3 (see Grain at Typical Chemical Analysis (wt%) table).
2 is from the unstabilized zirconia containing <0.1 wt% Fe2O3. Thus, Pellow’s example 1 would contain about 0.015 wt% - 0.03 wt% Fe2O3 (as shown below).
(0.1 wt% Fe2O3 ÷ 99.6 wt% ZrO2) x (15 wt%-30 wt% ZrO2 ÷ abrasive)
where the 0.1 wt% Fe2O3 ÷ 99.6 wt% ZrO2 is the ratio of the SiO2 and ZrO2 in the unstabilized zirconia, and the 15 wt%-30 wt% ZrO2 ÷ abrasive is the ratio of ZrO2 and abrasive grit in example 1.
Pellow’s example 1 comprising 0.015 wt% - 0.03 wt% Fe2O3 would meet the claimed a Fe2O3 portion comprising from 0.01% by weight to 0.2% by weight of the abrasive particle because it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).Page 4  Commissioner for Patents2178-2231June 25, 2021

Regarding claim 10, Pellow teaches the limitations as applied to claim 1 above, and Pellow’s example 1 abrasive grit having a density from 92% to 99.9% of a theoretical density of the abrasive particle is expected to follow from the substantially similar alumina-zirconia ceramic bodies of the claimed and prior arts products and processes as evidenced by Larmie as explained below.
Larmie teaches an improved alumina-zirconia abrasive grain (see Larmie at C1 L11-12), wherein the alumina of the abrasive grain is alpha alumina and an effective amount of zirconia (see Larmie at C1 L48-52). Larmie further teaches that the term "effective amount" refers to the requirement that the dispersion should contain sufficient zirconia particles such that when the alumina is transformed to alpha alumina, improvement in densification is observed (relative to an alumina particle without any modifier for densification present) (see Larmie at C4 L34-40).  And, Larmie teaches that the sintered abrasive grain preferably has a density of at least 90% of theoretical (see Larmie at C4 L41-42).

Based on the substantially similar composition of the fused alumina-zirconia alloy abrasive grit of Pellow as evidenced by Larmie and claims 1 and 10, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow as applied to claim 1 above, and further in view of Gibson et al. (U.S. Pat. No. 5,143,522) (“Gibson” hereinafter).

Regarding claims 7 and 22, Pellow teaches the limitations as applied to claim 1 above, but Pellow does not explicitly teach further comprising: a Na2O portion comprising from 0.01% by weight to 0.5% by weight of the abrasive particle (claim 7); and wherein the Na2O portion comprises from 0.015% by weight to 0.2% by weight of the abrasive particle (claim 21).
As mentioned, Pellow teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66).  
Like Pellow, Gibson teaches an alumina-zirconia abrasive grit (see Gibson at C3 L6-7 teaching alumina-zirconia abrasives).  
Gibson further teaches that since it is economically not possible to remove all impurities completely, the abrasive grain… may contain certain impurities which can critically effect and can detract from its performance… it is essential that such materials be kept within certain limits… such materials are alkalis, wherein soda (or Na2O) is featured in the list… may be present individually, in combination with one another, or in combination with the major phases, or exist in reduced forms (see Gibson at C5 L4-13).  Additionally, the potency of such detrimental impurities is variable… alkalis, particularly soda, have a devastatingly detrimental effect on performance (see Gibson at C5 L14-15).  Furthermore, in the final composition, the level of the other minor impurity phases should be kept to the minimum economic levels… these are dictated by the choice, cost availability and quality of the sources of alumina and zirconia and the extent to which they can favorably modified economically (see Gibson at C6 L27-33). 
In addition, Gibson teaches that irrespective of the material sources or fusion technique imposed the final composition should preferably not contain more than 0.1% soda (Na2O) (see Gibson at C6 L33-35), which overlaps with the claimed Na2O portion comprising from 0.01% by weight to 0.5% by weight of the abrasive particle (claim 7); and wherein the Na2O portion comprises from 0.015% by weight to 0.2% by weight of the abrasive particle (claim 21).
2O) because it has a devastatingly detrimental effect on performance, thus the level of Na2O in the abrasive should be kept to the minimum economic levels in Pellow’s alumina-zirconia ceramic bodies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to keep an economically feasible level of Na2O, such as not more than 0.1% wt Na2O as taught by Gibson in Pellow’s alumina-zirconia ceramic bodies because it has a devastatingly detrimental effect on performance.

Claims 1-3, 5-7, 9-10 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Celikkaya (U.S. Pat. No. 6,287,353 B1), and as evidenced by Larmie regarding claim 10.

Regarding claim 1, Gibson teaches a shaped ceramic abrasive particle based on alpha-
Al2O3 (see Gibson at C3 L6-7 teaching alumina-zirconia abrasives, and see Gibson at C3 L11 teaching abrasive grain, wherein the alumina-zirconia and abrasive grain is taken to meet the claimed ceramic particle and the abrasive would naturally have a shape),
comprising: a ZrO2 portion comprising from 5% by weight to 30% by weight of the
abrasive particle (see Gibson at C15-C16, Example 2 and Table no. 6 teaching the % chemical analysis of F359 is 28.6 wt% for ZrO2),
	a CaO portion comprising from 0.01% by weight to 0.3% by weight of the abrasive particle (see Gibson at C15-C16, Example 2 and Table no. 6 teaching the % chemical analysis of F359 is 0.01 wt% for CaO).
		
2 has an average crystallite size of from 0.25 µm to 8 µm, but is larger than the claimed alpha-Al2O3 has an average crystallite size of from 0.5 µm to 3 µm.
	With regard to the ZrO2 has an average crystallite size ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
	
With regard to alpha-Al2O3 has an average crystallite size of from 0.5 µm to 3 µm, like Gibson, Celikkaya teaches an alumina-zirconia abrasives (see Celikkaya at C2 L40-41 teaching alpha alumina-based abrasive comprising… ZrO2 featured in the list).
Celikkaya further teaches that the alpha alumina of the abrasive grain has an average crystallite size of less than 1 micrometer (see Celikkaya at C2 L47-49), which overlaps with the claimed range of from 0.5 µm to 3 µm.  Celikkaya also teaches that the alpha alumina crystals are believed to result in a fast cutting, long lasting abrasive (see Celikkaya at C2 L60-61).
Furthermore, Celikkaya teaches that the presence of zirconia result in an abrasive grain that works well at higher pressures… aid in the densification to ensure small alpha alumina crystals… may toughen the abrasive grain (see Celikkaya C2 L62-65).
As such, one of ordinary skill in the art would appreciate that Celikkaya teaches alpha alumina crystallite size of less than 1 micrometer that is believe to result in a fast cutting, long lasting abrasive mixed with zirconia that result in an abrasive grain that is tough, that works well at higher pressures, and dense with small alpha alumina crystals, and seek those advantages by limiting the crystallite size of the alpha alumina to less than 1 micrometer in Gibson’s alumina-zirconia abrasives.


Regarding claims 2 and 19, Gibson in view of Celikkaya teaches the limitations as applied to claim 1 above, and as mentioned Gibson teaches % chemical analysis of F359 is 28.6 wt% for ZrO2 (see Gibson at C15-C16, Example 2 and Table no. 6).  Gibson also teaches an abrasive grain comprising about 20 to about 50%... by weight zirconia (see Gibson at C3 L11-13), which overlaps with the claimed wherein the ZrO2 portion comprises from 10% by weight to 25% by weight of the abrasive particle (claim 2) and wherein the ZrO2 portion comprises from 15% by weight to 22% by weight of the abrasive particle (claim 19).
	Gibson also teaches that the zirconia in the tetragonal crystal structure, in a fused alumina-zirconia abrasive grain, is known to increase the grinding performance of the abrasive grain (see Gibson at C4 L39-42).
As such, one of ordinary skill in the art would appreciate that Gibson teaches an abrasive grain comprising about 20% to about 50% by weight zirconia so as to increase the grinding performance of the abrasive grain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to keep the concentration of zirconia to about 20% to about 50% by weight in the Gibson’s alumina-zirconia abrasive grain so as to increase the grinding performance of the abrasive grain.

Regarding claim 3, Gibson in view of Celikkaya teaches the limitations as applied to claim 1 above, and as mentioned Gibson further teaches that the primary alumina or zirconia crystals… vary in size from about 5 to 50 microns and are predominantly finer than 30 microns (see Gibson at C8 L34-36) and that the zirconia in the tetragonal crystal structure, in a fused alumina-zirconia abrasive grain, is known to increase the grinding performance of the abrasive grain (see Gibson at C4 L39-42).
Gibson in view of Celikkaya does not explicitly teach wherein a ratio of the average crystallite size of the alpha-Al2O3 to the average crystallite size of the ZrO2 is from 0.4 to 7.
However, one of ordinary skill in the art would appreciate that if the primary alumina crystal is 15 microns and the zirconia crystals is 30 microns, then ratio of the average crystallite size of alpha-Al2O3 to ZrO2 is 0.5 (or 15 microns ÷ 30 microns) which is within the claimed range of 0.4 to 7.
Similarly, Celikkaya teaches that the average crystallite size of alpha-Al2O3 is less than 1 micrometer (see Cel at C2 L47-49) and the average crystallite size of ZrO2 less than 0.25 micrometer (see Cel at C2 L50-51).  If the average crystallite size of alpha-Al2O3 is less than 1 µm or 0.75 µm (see Cel at C2 L54) and the average crystallite size of ZrO2 is less than 0.25 µm or 0.2 µm (see Cel at C2 L50-51), the ratio of the average crystallite size of alpha-Al2O3 to ZrO2 is 3.75 (0.75 microns ÷ 0.2 microns), which is within the claimed range of 0.4 to 7.
Celikkaya also teaches that the alpha alumina crystals are believed to result in a fast cutting, long lasting abrasive (see Celikkaya at C2 L60-61).  Furthermore, Celikkaya teaches that the presence of zirconia result in an abrasive grain that works well at higher pressures… aid in the densification to ensure small alpha alumina crystals… may toughen the abrasive grain (see Celikkaya C2 L62-65).
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what 
As such, one of ordinary skill in the art would appreciate to control the ratio of the average crystallites size of alpha-Al2O3 and ZrO2 since the presence of alpha alumina crystals are believed to result in a fast cutting, long lasting abrasive (as taught by Celikkaya) and the presence of zirconia result in an abrasive grain that is tough, that works well at higher pressures, and dense with small alpha alumina crystals (as taught by Celikkaya) and increase the grinding performance of the abrasive grain (as taught by Gibson).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the ratio of the crystallite sizes of alpha-Al2O3 and ZrO2 in the alumina-zirconia abrasive grain of Gibson as modified by Celikkaya because there is a reasonable expectation of success that ratio disclosed in Gibson and Celikkaya would be suitable.

Regarding claims 5 and 20, Gibson in view of Celikkaya teaches the limitations as applied to claim 1 above, and Gibson further teaches that the combined alkali and alkaline earths (CaO and MgO) should preferably be below 1.0 weight percent and ideally below 0.5 weight percent, of which soda (or Na2O) should comprise less than 0.1 weight percent (see Gibson at C5 L43-45).  Gibson also teaches Example 2 F359 comprising 0.01 wt% CaO and 0.4 wt% Na2O (see Gibson at C16 Table No. 6, 3rd row).
One of ordinary skill would appreciate that the sum of CaO and Na2O in Example 2 F359 is 0.41 wt%, and if the combined alkali and alkaline earth is ideally be below 0.5 weight percent, then the MgO content is 0.09 wt% (or 0.5 wt% - 0.41 wt%), which would meet the claimed a MgO portion comprising less than or equal to 0.5% by weight of the abrasive particle (claim 5) and wherein the MgO portion comprises from 0.02% by weight to 0.4% by weight of the abrasive particle (claim 20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Gibson because there is a reasonable expectation of success that the disclosed ranges would be suitable.  

Regarding claims 6 and 21, Gibson in view of Celikkaya teaches the limitations as applied to claim 1 above, and Gibson further teaches Example 2 F359 comprising 0.3 wt% SiO2 (see Gibson at C16 Table No. 6, 3rd row), which would meet the claimed a SiO2 portion comprising from 0.01% by weight to 2% by weight of the abrasive particle (claim 6) and wherein the SiO2 portion comprises from 0.02% by weight to 0.5% by weight of the abrasive particle (claim 21).

Regarding claims 7 and 22, Gibson in view of Celikkaya teaches the limitations as applied to claim 1 above, and Gibson further teaches Example 2 F359 comprising 0.04 wt% Na2O (see Gibson at C16 Table No. 6, 3rd row), which would meet the claimed Na2O portion comprising from 0.01% by weight to 0.5% by weight of the abrasive particle (claim 7); and wherein the Na2O portion comprises from 0.015% by weight to 0.2% by weight of the abrasive particle (claim 21).

Regarding claim 9, Gibson in view of Celikkaya teaches the limitations as applied to claim 1 above, and Gibson further teaches Example 2 F359 comprising 0.01 wt% Fe2O3 (see rd row), which would meet the claimed a Fe2O3 portion comprising from 0.01% by weight to 0.2% by weight of the abrasive particle.

Regarding claim 10, Gibson in view of Celikkaya teaches the limitations as applied to claim 1 above, and Gibson’s alumina-zirconia abrasive having a density from 92% to 99.9% of a theoretical density of the abrasive particle is expected to follow from the substantially similar alumina-zirconia ceramic bodies of the claimed and prior arts products and processes as evidenced by Larmie as explained below.
Larmie evidences an improved alumina-zirconia abrasive grain (see Larmie at C1 L11-12), wherein the alumina of the abrasive grain is alpha alumina and an effective amount of zirconia (see Larmie at C1 L48-52). Larmie further evidences that the term "effective amount" refers to the requirement that the dispersion should contain sufficient zirconia particles such that when the alumina is transformed to alpha alumina, improvement in densification is observed (relative to an alumina particle without any modifier for densification present) (see Larmie at C4 L34-40).  And, Larmie evidences that the sintered abrasive grain preferably has a density of at least 90% of theoretical (see Larmie at C4 L41-42).
As such, one of ordinary skill in the art would recognize that when a sufficient amount of zirconia particles is added during the processing of the two phased alumina-zirconia abrasive grain when the alumina is transformed to alpha alumina, improvement in densification is observed (relative to an alumina particle without any modifier for densification present) and the sintered abrasive grain preferably has a density of at least 90% of theoretical, as evidenced by Larmie.
Based on the substantially similar composition of the fused alumina-zirconia alloy abrasive grit of Gibson in view of Celikkaya as evidenced by Larmie and claims 1 and 10, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical. Where the claimed and prior art products are 
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Celikkaya as applied to claim 1 above, and further in view of Pellow.

Regarding claim 4, Gibson in view of Celikkaya teaches the limitations as applied to claim 1 above, and Gibson further teaches a stabilizer that stabilizes the ZrO2, the stabilizer comprising less than or equal to 20% by weight of the abrasive article (see Gibson at C4 L35-42 teaching that the presence of at least 1.5% reduced titania, expressed as titanium dioxide, increases the proportion of the zirconia which is in the tetragonal crystal structure… a high proportion of zirconia in the tetragonal crystal structure, in a fused alumina-zirconia abrasive grain, is known to increase the grinding performance of the abrasive grain), wherein the reduced titania is taken to meet the claimed stabilizer that stabilizes the ZrO2 because it increases the proportion of the zirconia which is in the tetragonal crystal structure, and at least 1.5% meet the claimed range of less than or equal to 20% by weight of the abrasive article because it has been prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	
However, Gibson does not explicitly teach wherein the stabilizer includes at least one of yttrium oxide, magnesium oxide, calcium oxide, and cerium oxide.
	Like Gibson, Pellow teaches an alumina-zirconia abrasive (see Pellow at C4 L25-26 teaching alumina-zirconia ceramic bodies, and see Pellow at C4 L35-36 teaching useful type of ceramic body… is an abrasive grit).
	Pellow also teaches that the zirconia may be a combination of tetragonal crystal structure, stabilized by the addition of yttria (or yttrium oxide)… and the unstabilized monoclinic crystal form, or it may be 100% stabilized (see Pellow at C4 L58-62), wherein yttria is taken to meet the claimed stabilizer yttrium oxide.  And, Pellow teaches that at least 50% of the zirconia should be stabilized in the tetragonal form for the best snagging abrasives (see Pellow at C6 L10-11).
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
As such, one of ordinary skill in the art would appreciate that Pellow teaches stabilized zirconia by addition of yttria so as to obtain the best snagging abrasives and increase the grinding performance of the abrasive grain, and seek those advantages by replacing the reduced titania stabilizer in Gibson because yttria is known for its suitability for its intended use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the reduced titania stabilizer in Gibson’s alumina-zirconia abrasive with the yttria stabilizer of Pellow so as to obtain the best snagging abrasives and increase the grinding performance of the abrasive grain and yttria is known for its suitability for its intended use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731